Callahan, J.
(dissenting). The authority granted by the statute to inspect delivery of goods covered by the article conliotes a broader meaning than indicated in the prevailing opinion. To limit that authority to places where the goods are manufactured or sold eliminates from supervision many steps ordinarily included in deliveries as customarily made. Possession of the goods on a truck apparently in the course of delivery justified the making of an inspection. The conviction should be affirmed.
Dore, J., concurs.
Judgment reversed and the information dismissed.